          Case 8:18-cv-03019-GJH Document 23 Filed 04/12/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION


 AMERICAN CHEMICAL SOCIETY ET AL.,

                                Plaintiffs,
        v.                                              Case No. 8:18-cv-03019-GJH

 RESEARCHGATE GMBH,

                                Defendant.



                    PLAINTIFFS’ REQUEST FOR HEARING ON
             DEFENDANT’S MOTION FOR NOTICE UNDER 17 U.S.C. § 501(b)

       Pursuant to Rule 105.6 of the Local Rules of the District of Maryland, Plaintiffs the

American Chemical Society (“ACS”), Elsevier Inc., Elsevier Ltd., and Elsevier B.V.

(collectively, “Elsevier”) (ACS and Elsevier, collectively, “Plaintiffs”) respectfully request a

hearing on Defendant ResearchGate GMBH’s (“ResearchGate”) Motion for Notice under

17 U.S.C. § 501(b) (ECF No. 10). ResearchGate’s lengthy Reply (ECF No. 22) overlooks and

misinterprets key case law, ignores fundamental facts, and generally confuses the record and

analysis of the issues. Thus, Plaintiffs believe a hearing would assist the Court.


DATED: April 12, 2019                         /s/ Scott A. Zebrak
                                              Scott A. Zebrak (Bar Number 17741)
                                              Corey Miller
                                              OPPENHEIM + ZEBRAK, LLP
                                              4530 Wisconsin Avenue NW, 5th Floor
                                              Washington, DC 20016
                                              Tel: (202) 480-2999
                                              Fax: (866) 766-1678
                                              scott@oandzlaw.com
                                              corey@oandzlaw.com

                                              Attorneys for Plaintiffs
